ORDER
PER CURIAM:
Following a jury trial, Appellant Taurian Burton was convicted in the Circuit Court of Clay County of forcible rape, robbery, two counts of first-degree assault, and three counts of armed criminal action. The offenses occurred during a home invasion by Burton and his accomplice Anthony Taborn during the night of July 23-24, 2009. Burton filed a motion for post-conviction relief under Supreme Court Rule 29.15, alleging that his trial counsel was ineffective for failing to call purported alibi witnesses (Burton’s mother and one of his cousins) at trial. The circuit court denied relief following an evidentiary hearing. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).